DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben Dayan et al. (US Pub. No. 20190146672).

As to claim 1, Ben Dayan et al. teaches a method, performed by a block-storage server, of storing data, the method comprising: 
receiving, from a remote file server, data blocks to be written to persistent block storage managed by the block-storage server (“receives a write request,” See Paragraph 42 and “write contains enough 4 k blocks to span several contiguous extents,” See Paragraph 42 and “persistent layer,” See Paragraph 58);
receiving, from the remote file server, metadata describing a placement of the data blocks in a filesystem managed by the remote file server (“metadata may be maintained that maps each 
organizing the data blocks within the persistent block storage based, at least in part, on the received metadata (“the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs) 518,” See Paragraph 24).

	As to claim 2, Ben Dayan et al. teaches the method of claim 1, wherein the metadata for each data block indicates a file to which that data block belongs; and 
wherein organizing the data blocks includes storing data blocks belonging to respective files in respective locations of the persistent block storage together with other data blocks belonging to the respective files (“the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs) 518,” See Paragraph 24). 

	As to claim 3, Ben Dayan et al. teaches the method of claim 2 wherein storing data blocks belonging to respective particular files in respective locations of the persistent block storage includes: 
aggregating multiple data blocks belonging to a particular file into a data extent (“At block 403, each extent that is part of the write locks the associated 4 k blocks in order, for example from the first block of the first extent to the last block of the last extent,” See Paragraph 42); 

storing the compressed extent in the persistent block storage (“the journal is saved to the DFRAS. If possible, the first block written may be compressed to fit the journal,” See Paragraph 46). 
	As to claim 4, Ben Dayan et al. teaches the method of claim 2 wherein storing data blocks belonging to respective particular files in respective locations of the persistent block storage includes segregating a set of data blocks belonging to different files in respective stripes of the persistent storage, including arranging data blocks belonging to a first file in a first stripe of the persistent block storage and arranging data blocks belonging to a second file in a second stripe of the persistent block storage (“Each bucket owns a DFRAS, and thus does not need to coordinate with any other node when writing to it. Each bucket may build stripes across many different chunks on many different SSDs, thus each bucket with its DFRAS can choose what "chunk stripe" to write to currently based on many parameters, and there is no coordination required in order to do so once the chunks are allocated to that bucket. All buckets can effectively write to all SSDs without any need to coordinate,” See Paragraph 26). 
	As to claim 5, Ben Dayan et al. teaches the method of claim 4 wherein arranging the data blocks belonging to the first file in the first stripe includes: 
aggregating multiple data blocks belonging to the first file into a data extent (“the extent for the 4 k write (or aggregated writes),” See Paragraph 42); 

storing the compressed extent in the first stripe of the persistent block storage (“Each bucket owns a DFRAS, and thus does not need to coordinate with any other node when writing to it. Each bucket may build stripes across many different chunks on many different SSDs, thus each bucket with its DFRAS can choose what "chunk stripe" to write to currently based on many parameters, and there is no coordination required in order to do so once the chunks are allocated to that bucket. All buckets can effectively write to all SSDs without any need to coordinate,” See Paragraph 26). 
	As to claim 6, Ben Dayan et al. teaches the method of claim 5 arranging the data blocks belonging to the first file in the first stripe further includes, prior to aggregating the multiple data blocks belonging to the first file into the data extent, determining that the multiple data blocks belonging to the first file are to be compressed (“At block 407, the journal is saved to the DFRAS. If possible, the first block written may be compressed to fit the journal,” See Paragraph 46). 

	As to claim 7, Ben Dayan et al. teaches the method of claim 6 wherein storing data blocks belonging to respective particular files in respective locations of the persistent block storage further includes: 
determining that blocks belonging to a third file are not to be compressed (“At block 407, the journal is saved to the DFRAS. If possible, the first block written may be compressed to fit the 
storing a plurality of blocks belonging to the third file that are in the first stripe directly within the first stripe without aggregating or compressing the plurality of blocks belonging to the third file that are in the first stripe (“Each bucket owns a DFRAS, and thus does not need to coordinate with any other node when writing to it. Each bucket may build stripes across many different chunks on many different SSDs, thus each bucket with its DFRAS can choose what "chunk stripe" to write to currently based on many parameters, and there is no coordination required in order to do so once the chunks are allocated to that bucket. All buckets can effectively write to all SSDs without any need to coordinate,” See Paragraph 26). 

	As to claim 8, Ben Dayan et al. teaches the method of claim 2 wherein the metadata includes file identifiers that identify files uniquely with respect to all filesystems managed by file servers that are configured to send data blocks to the block-storage server (“ID of the file,” See Pargraph 20). 

	As to claim 9, Ben Dayan et al. teaches the method of claim 8 wherein receiving the metadata includes receiving a file identifier together with each of the data blocks (“Each block 312 stores committed data 316 (which may take on various states, discussed below) and/or metadata 314 that describes or references committed data 316,” See Paragraph 24). 

	As to claim 10, Ben Dayan et al. teaches the method of claim 8 wherein the metadata includes a single file identifier embedded within a write command received from the remote file server, the write command indicating a set of multiple data blocks from the remote file server that belong to a same file (“Each block 312 stores committed data 316 (which may take on various states, discussed below) and/or metadata 314 that describes or references committed data 316,” See Paragraph 24). 

	As to claim 11, Ben Dayan et al. teaches the method of claim 8 wherein each file identifier includes (i) a filesystem identifier that uniquely identifies a filesystem and (ii) an inode identifier that uniquely identifies a file within that filesystem (“extent ID is based on the inode ID and an offset (e.g., 1 MB) within the file,” See Paragraph 40). 

	As to claim 12, Ben Dayan et al. teaches the method of claim 2 wherein receiving the metadata includes: 
receiving a reference to a particular inode stored within the persistent block storage, the particular inode provided for a particular file managed by the remote file server (“extent ID is based on the inode ID and an offset (e.g., 1 MB) within the file,” See Paragraph 40); and 


	As to claim 13, Ben Dayan et al. teaches a computer program product comprising a non-transitory computer-readable storage medium storing instructions, which, when executed by a block-storage server, cause the block-storage server to: 
receive, from a remote file server, data blocks to be written to persistent block storage managed by the block-storage server (“receives a write request,” See Paragraph 42 and “write contains enough 4 k blocks to span several contiguous extents,” See Paragraph 42 and “persistent layer,” See Paragraph 58); 
receive, from the remote file server, metadata describing a placement of the data blocks in a filesystem managed by the remote file server (“metadata may be maintained that maps each bucket to its current owning node such that reads and commits to storage 308 can be redirected to the appropriate node,” See Paragraph 28); and 
organize the data blocks within the persistent block storage based, at least in part, on the received metadata (“the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs) 518,” See Paragraph 24). 

	As to claim 14, Ben Dayan et al. teaches an apparatus comprising: 
persistent block storage managed by the apparatus; and 
a controller (“VFS memory controller 204,” See Paragraph 14) coupled to memory configured to: 
receive, from a remote file server, data blocks to be written to the persistent block storage (“receives a write request,” See Paragraph 42 and “write contains enough 4 k blocks to span several contiguous extents,” See Paragraph 42 and “persistent layer,” See Paragraph 58);
receive, from the remote file server, metadata describing a placement of the data blocks in a filesystem managed by the remote file server (“metadata may be maintained that maps each bucket to its current owning node such that reads and commits to storage 308 can be redirected to the appropriate node,” See Paragraph 28); and
organize the data blocks within the persistent block storage based, at least in part, on the received metadata (“the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs) 518,” See Paragraph 24).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10365828 is directed to Techniques for efficiently organizing storage of compressed extents:   Column 3 Lines 1-30 persistent storage 44 may be arranged as a set of storage devices in a RAID configuration. Persistent storage 44 may be logically divided into storage blocks, which, in some embodiments, are 8-kilobyte (KB) extents of data that are individually-addressable (although the size may vary from system to system and even within a given system, depending on the configuration as is well-known in the art). Some blocks may store uncompressed blocks 50 of data, while other blocks may combine together to store a data segment 52, which is a container made up of an integer number of blocks that are logically combined into one large extent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/NICHOLAS E ALLEN/Examiner, Art Unit 2154